Case 1:17-cr-00027-JPJ-PMS Document 156 Filed 04/25/19 Page 1 of 2 Pageid#: 380




                       IN THE UNITED STATE DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ABINGDON DIVISION


    UNITED STATES OF AMERICA                    )
         PLAINTIFF                              )
                                                )
    v.                                          ) CASE NO. : 1:17-CR-027-JPJ-PMS
                                                )
    JOEL A. SMITHERS                            )
         DEFENDANT                              )

     MOTION IN LIMINE TO EXCLUDE CHARACTER EVIDENCE OF SIMILAR
                                ACTS

           Comes Now the Defendant, Joel A. Smithers, by and through counsel and moves

    this Honorable Court to suppress any evidence of similar acts of the Defendant that may

    be shown by any witnesses who were defendants, but are not named in the indictment.

    Such evidence is inadmissible character evidence in accordance with Federal Rule of

    Evidence 404(b)

           Wherefore, the Defendant, prays his motion be granted.



                                                RESPECTUFLLY SUBMITTED

                                                JOEL A. SMITHERS

                                                BY COUNSEL

    BY:    /s/Don M. Williams, Jr.

    DON M. WILLIAMS, JR.
    ATTORNEY AT LAW/ATTORNEY FOR DEFENDANT
    P. O. BOX 601
    PENNINGTON GAP, VA 24277
    TEL: 276-546-3087
    FAX: 276-546-2642
    VSB: 41143
    EMAIL: donwilliamsjr@yahoo.com
Case 1:17-cr-00027-JPJ-PMS Document 156 Filed 04/25/19 Page 2 of 2 Pageid#: 381




                                 CERTIFICATE OF SERVICE

            I, Don M. Williams, Jr., hereby certify that I have this the 25th day of April, 2019,
    electronically filed the foregoing with the Clerk of the Court using CM/ECF system
    which will send notification of such filing to the Assistant United States Attorney.

                                           /s/ Don M. Williams, Jr.

                                           DON M. WILLIAMS, JR.
